Wilson, Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation entered into between counsel for the respective parties:
IT IS STIPULATED AND AGREED by and between counsel for the respective parties hereto, subject to the approval of the Court, that the merchandise embraced in the entry covered by the above numbered appeal for reappraisement and exported from England on or about June 20th, 1961, consists in fact of glutaric acid, a non-coal-tar product or derivative; that said merchandise is not on the list of products from which the application of the Customs Simplification Act of 1956 (Public Law 927 — 84th Congress) (T.D. 54521) is withheld.
IT IS EURTHER STIPULATED AND AGREED, that the price, at the time of exportation to the United States of the merchandise undergoing appraisement, at which such or similar merchandise was freely sold or, in the absence of sales, offered for sale in the principal markets of the country of exportation, in the usual wholesale quantities and in the ordinary course of trade, for *622exportation to the United States, including the cost of all containers of whatever nature and all other expenses incidental to placing the merchandise in condition, packed ready for shipment to the United States, was the invoice value.
IT IS FURTHER STIPULATED AND AGREED, that this appeal be submitted on this stipulation. -
On the agreed facts, I find and hold export value, as that value is defined in section 402(b) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, to be the proper basis for the determination of the value of the merchandise here involved and that such value for the merchandise covered by this appeal is represented by the invoice value herein.
Judgment will be rendered accordingly.